PER CURIAM.
Appellant, Kenneth Sapp, was convicted by a jury of burglary of a conveyance and attempting to elude a law enforcement officer. The trial court sentenced him to consecutive terms of ten years on each charge as an habitual offender. We find that the sentences should not have been imposed consecutively, as the offenses arose out of a single criminal episode. See Hale v. *334State, 630 So.2d 521 (Fla.), cert. denied, 513 U.S. 909, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994). Accordingly, we affirm the convictions but reverse the sentences and remand this case to the trial court for resentencing in accordance with Hale.
Affirmed in part, reversed in part, and remanded with instructions.
MINER and WEBSTER, JJ., and SMITH, LARRY G., Senior Judge, concur.